Order entered November 21, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01300-CR

                                  RAUL R. RICOY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-54024-P

                                            ORDER
       The Court REINSTATES this appeal.

       On October 9, 2013, we ordered the trial court to make findings regarding whether

appellant waived his right to appeal after he was aware of the sentence that would be imposed

and whether appellant desired to pursue the appeal. We ADOPT the trial court’s findings that:

(1) appellant entered an open plea of true to the allegations in the motion to adjudicate guilt; (2)

appellant’s waiver of the right to appeal was signed the day before he was sentenced and before

appellant was aware of what his sentence would be, thus, appellant did not waive his right to

appeal; (3) an amended certification has been prepared that accurately reflects the proceedings;

(4) appellant desires to pursue the appeal; (5) appellant is indigent and the Dallas County Public
Defender’s Office has been appointed to represent appellant in the appeal; and (6) counsel should

be given thirty days from the date the reporter’s record is filed to file a brief.

        We note that the clerk’s record was filed on October 23, 2013 and the reporter’s records

of the guilty plea, adjudication, and sentencing hearings were filed on April 8, 2013. Until now,

however, appellant has not had an attorney to represent him on the appeal.

        Accordingly, we DIRECT the Clerk to add Katherine Drew, Appellate-Chief, Dallas

County Public Defender’s Office, as appellant’s attorney of record.

        We ORDER appellant to file his brief by DECEMBER 31, 2013.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Katherine Drew and to the Dallas County Public Defender’s Office.


                                                        /s/     LANA MYERS
                                                                JUSTICE